Martin, J.,
delivered the opinion of this court.
In this case, a bill was instituted by the appellee, under the act of Assembly of 1841, chap. 262, for a divorce a mensa et tkoro from her husband, the appellant, and for alimony j on the ground, that she was cruelly treated by her husband.
*109The third section of the act of Assembly, conferring upon the chancellor and the county courts, as courts of equity, jurisdiction over divorces, declares: “ That upon such petitions as aforesaid, divorces, a mensa et ¿¡toro, may be decreed, for the following causes : first, cruelty of treatment; secondly, excessively vicious conduct, abandonment, and desertion. ’ ’ And we are satisfied, that the testimony taken under the commission, has established a case of great cruelty and harsh usage, practiced by the husband for a series of years. It is clear, therefore, that the decree for the separation of these parties, a mensa et thoro, is correct.
It appears that the court, in pronouncing their decree for a divorce, allotted the sum of three hundred dollars a year, as permanent alimony; and it has been contended by the counsel for the appellant, that the decree in this respect was erroneous, as the allowance was excessive.
The income of the appellant may be fairly estimated as amounting, at least, to the sum of nine hundred dollars, and the allotment out of that income of three hundred dollars per annum, for the maintenance of an aged wife, who has been compelled to abandon her home by the cruelty of the husband, cannot be justly regarded as unreasonable.
The amount of alimony to be allotted to a wife, who has proved herself entitled to a separate maintenance, must depend on the circumstances of each case. The law has laid down no exact proportion. It sometimes gives a third, sometimes a moiety. The object to which the attention of the court is directed, and at which it aims, is to secure to a wife, by a suitable provision, a certain and comfortable maintenance. This must be accomplished, no matter to what privations or inconveniences it may subject the guilty husband. Therefore it was said in the case of Taylor against Taylor, referred to in Cooke against Cooke, 2 Philb. R., 40, “ that the court always gives a larger proportion, where the income is small.”
The sum of three hundred dollars a year, cannot be considered as more than sufficient, to provide for the appellee a suitable maintenance. It will be found, that the principles *110announced in the case of Cooke against Cooke, already adverted to, sustain the correctness of the decree.
It has also been insisted that the decree is erroneous, in allowing the sum of three hundred dollars as a proper fee for retaining counsel in the defence and prosecution of the suits mentioned in the proceedings; not upon the ground, as we understood the counsel for the appellant, that the allowance was too large, but because the court had no right to allow to the appellee, any other than taxed costs.
We cannot admit the correctness of the rule as stated by the counsel. If true, it is apparent, that it would in many instances deprive the injured wife of the means of vindicating her rights. In Denton against Denton, 1 Johns. C. Rep., 364, the chancellor held: “ That pending a bill for a divorce, by a wife against her husband, and before answer, the court will allow a monthly sum to the wife as alimony, and also a sum, to be paid to her by her husband, towards defraying the expenses of the suit.” The same doctrine is advanced in the case of Mix against Mix, 1 Johns. C. Rep., 108, and establishes the propriety this allowance.
It follows from the views thus expressed, that we concur with the court below, in so much of the decree as relates to the divorce; to the allowance of three hundred dollars a year, as alimony; and to the allowance of three hundred dollars for counsel fees. But we think that the court erred in allotting the sum of two hundred dollars, in addition to the one hundred dollars, which the decree states was allowed by an antecedent order, as alimony, pendente lite.
The decree, therefore, is affirmed with costs, in all respects, except as to the two hundred dollars. In reference to this sum it is reversed, and the cause is remanded to Baltimore county, as a court of equity, for such further proceedings as the nature of the case may require.
DECREE REVERSED IN PART, AND CAUSE REMANDED.